
	
		II
		110th CONGRESS
		1st Session
		S. 981
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 23, 2007
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To authorize the Administrator of the Small
		  Business Administration to waive the prohibition on duplication of certain
		  disaster relief assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Catastrophic Disaster Recovery
			 Enhancement Act of 2007.
		2.Waiver of prohibition on duplication of
			 certain benefits
			(a)DefinitionsIn this section—
				(1)the term applicable period
			 means the period beginning on August 29, 2005, and ending on October 24, 2005;
			 and
				(2)the term major disaster has
			 the meaning given that term in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122).
				(b)Waiver of prohibition on duplication of
			 certain benefitsIn providing
			 assistance under paragraph (1) or (2) of section 7(b) of the Small Business Act
			 (15 U.S.C. 636(b)), for any major disaster declared during the applicable
			 period, the Administrator of the Small Business Administration shall waive the
			 prohibition on the duplication of benefits, including whether damage or
			 destruction has been compensated for by, credit is available from, activities
			 are reimbursable through, or funds have been made available from any other
			 source.
			(c)Applicability and retroactivity for victims
			 of Hurricanes Katrina, Rita, and WilmaThis section shall apply to any assistance
			 under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) provided on or
			 after August 29, 2005.
			
